Wilson, J.,
— The above-entitled petition was presented on August 31, 1942, and rule issued on W. L. Beacom, Adelaide P. Beacom, and *648Ernest Landon, owners or reputed owners, returnable November 16, 1942. On October 19, 1942, Adelaide P. Beacom and William L. Beacom filed their answer. Although this answer raised numerous questions of fact, the rule appeared before the court en banc for argument c. a. v. This we believe was premature.
So far as we are able to discover, the quieting of tax titles is governed by the Act of May 16,1919, P. L. 180, as amended by the Act of April 11,1939, P. L. 22, and the Act of July 28, 1941, P. L. 537. Section 2 of said act, as amended by the Act of 1939, reads in part as follows:
“If any person or persons shall appear and make answer to said petition, the court shall thereupon order and decree that such person or persons shall begin proceedings to establish his or their title or interest in, or claim against, said land within ninety days thereafter, and if such person or persons shall fail to comply with said order or decree, the court shall thereupon make the rule absolute with the same force and effect as hereinbefore stated.”
Section 3 of the Act of 1919 is as follows:
“The court may make such other or further orders or decrees in the premises as it may deem necessary or proper.”
Prom this it appears that unless the parties formally submit the issues to the court, on petition and answer, the parties answering or claiming the property must proceed within 90 days to establish their title or interest therein. As to this the act makes no specific provision, and seems to leave the procedure to the discretion of the parties or their counsel. The 90 days have expired. We will make an appropriate order nunc pro tunc.

Order

And now, January 21, 1943, for the reasons given in the foregoing opinion, within 90 days from the date *649hereof, Adelaide P. Beacom and William L. Beacom, claimants, shall proceed to establish their title to, or interest in, the land in question according to reasonable or established practice, otherwise the rule will be made absolute by proper order.